Wright, J.
The indictment charges that defendant did, in October, 1860, “Willfully and maliciously injure and ■deface a certain church building, commonly called a church, of the value of one thousand dollars, &c., the property of J. L., J. S. and N. G., as elders of the Church of God, to the great damage of the said J. S., &e., as such elders, by breaking in the windows of said church building, and splitting and breaking the doors of the same, contrary, &c.”
It is objected that the District Court had no jurisdiction, as by § 4827, the maximum punishment for the offense described is fixed at a fine of one hundred dollars or imprisonment in the county jail for thirty days. We understand the indictment, however, to be drawn under the preceding section (4326), for willfully and maliciously injuring the house named. If the injury-or'destruction is malicious, whether to a church or a private building, the offender may be indicted under §4326. The statute in these two sections recognizes a distinction between a malicious and a willful act.
It is next objected that it is not shown what right, title and interest the'persons named had in the church of God &o. We understand the language' used by the pleader to *182mean that J. S. and others held the legal title to this property, in trust, for the church named. To charge that it was their property is sufficient, without setting out the character of the title or interest. Nor was it necessary that it should be shown that the church had a corporate existence.
On the trial, the State introduced a deed showing the conveyance of the real property described in the indictment, to the two persons “as Elders of the Church of God,” in trust, &c., “ and their successors.” It was then shown by oral testimony that the persons named in the indictment, were, at the time of the commission of the offense, the Elders of the Church, and successors to those to whom the conveyance was made by the said deed.
It appeared in this connection, that there was no record in existence of the election of such trustees, and that none had been kept. To all this testimony defendant objected, and his objection was overruled. It is insisted that the legal title to this property, if anywhere, is in the grantee named in the deed, and that it could not vest in others without some written transfer, or some proceedings of record or evidence by writing. The title was, however, in the grantees, as Elders, and their successors in office. When these successors are elected according to the forms and usages of the society (a society possessing no corporate powers), this is sufficient so far as averring ownership is concerned, in an indictment of this character.
It is finally assigned as error, that the court permitted the State to impeach- the impeaching witnesses of the defendant. The point made does not arise. It does not affirmatively appear but that the witnesses of defendant were interrogated upon other matters than the moral character of one of the witnesses for the State. If they did give material testimony upon other points, of course it was competent to attempt to impeach them. Affirmed.